Order

PER CURIAM:
This is an appeal of the trial court’s judgment denying Michelle Sandretto’s request to relocate her child to another state; and the change of custody from Ms. Sandretto to Darrin Sandretto as the primary physical custodian.
We have reviewed the documents on appeal and find the claims of error lack merit. Based on the whole record, or record on appeal the order of the trial court is supported by competent and substantial evidence. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the trial court’s order pursuant to Rule 84.16(b).